UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended October 31, 2008 Commission file number 000-21812 SEEN ON SCREEN TV, INC. Formerly, FRANKLIN LAKE RESOURCES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 52-2352724 (State of Incorporation) (I.R.S. Employer Identification No.) 4017 Colby Ave, Everett, WA (Address of Principal Executive Offices) (Zip Code) (425) 367-4668 (Registrant’s telephone number, including area code) None None Securities Registered Pursuant to Section 12(b) of the Act Name of each exchange on which registered Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, par value $.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES []NO [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act:YES []NO [X] Indicate by check mark whether the registrant(1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day. YES [X]NO [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES []NO [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of October 31, 2008: $626,580. Number of shares of Common Stock, $0.001 par value per share, outstanding as of October 31, 2008: 8,384,130 TABLE OF CONTENTS Page PART I Item 1. Description of Business. 3 Item 1A. Risk Factors. 5 Item 1B. Unresolved Staff Comments. 5 Item 2. Properties. 5 Item 3. Legal Proceedings. 8 Item 4. Submission of Matters to a Vote of Security Holders. 8 PART II Item 5. Market Price for Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities. 8 Item 6. Selected Financial Data. 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 10 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 8. Financial Statements and Supplementary Data. 12 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 26 Item 9A. Controls and Procedures. 26 Item 9B. Other Information. 27 PART III Item 10. Directors, Executive Officers and Corporate Governance. 27 Item 11. Executive Compensation. 29 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 30 Item 13. Certain Relationships and Related Transactions, and Director Independence. 31 Item 14. Principal Accountant Fees and Services. 32 PART IV Item 15. Exhibits. 32 Signatures 33 Exhibit Index 34 - 2 - PART I ITEM 1.BUSINESS. Background Seen on Screen TV Inc. (“Company” “we” or “us”), formerly Franklin Lake Resources Inc., was an exploration stage mining company with no ore reserves or mining operations. Our activities to date have been, and our current activities are, limited to searching for material from which we may be able to extract precious minerals and designing a process for profitable extraction. There is no assurance that commercially viable mineral deposits exist on our property, and further exploration will be required before a final evaluation as to the economic and legal feasibility of our plans can be made. Franklin Lake was originally incorporated as Naxos Resources Ltd. (“Naxos”) in British Columbia under the Canada Business Corporations Act on May 23, 1986, with its principal place of business in Vancouver. In the year 2000, we moved our executive and administrative offices to South San Francisco, California, effectively ending our business connections in Canada. On October 29, 2001, Articles of Incorporation and Articles of Domestication were filed with the Secretary of State of Nevada and Naxos was “continued” as a Nevada corporation under the name Franklin Lake Resources Inc. On January 9, 2002, the name change (to Franklin Lake Resources Inc.) became effective for trading purposes. At the same time, a reverse split of the Company’s shares on the basis of one new share for each ten shares held also became effective and the Company received a new trading symbol, FKLR. The Company is now a retail store company. Exploration Stage Company We are a company in the “exploration stage”, as the term is defined in the SEC’s Industry Guide No. 7 (Description of Property by Issuers Engaged or to be Engaged in Significant Mining Operations). Industry Guide 7 defines exploration stage companies to include “all issuers engaged in the search for mineral deposits (reserves) which are not in either the development stage or the production stage. Development stage companies are those engaged in preparing for extraction of mineral reserves that have been proved to be commercially mineable. Production stage companies are those engaged in the actual exploitation of commercial reserves. As of the date of this report, we have not established that minerals exist on our property of a type and in a quantity and concentration that would warrant commercial mining. There can be no assurance that commercially viable mineral deposits will be found to exist on our properties, or that we will be able to design a commercially viable process to extract the precious metals. As an exploration stage company, we are not in a position to fund our cash requirements through our current operations. Further, we believe that, in general, junior resource companies such as SEEN ON SCREEN have a difficult time raising capital. (See Finances, immediately below) Finances Recently, we have been able to raise a limited amount of capital through exercise of warrants of our equity stock. Of all the money raised in the past two years, however, approximately 88 percent has come from the personal resources of Father Gregory Ofiesh, former CEO and a director. We have no assurance that Father Ofiesh will be able or willing to continue to make additional investments in the Company. If he cannot or does not do so, and if we are unable to obtain funds from another investor, the Company may not be able to continue in business and the stockholders may lose the value of their common stock in the Company. During our fiscal year ended October 31, 2008, we issued a total of 1,170,232 shares of our common stock (735,232) by the exercise of warrants), all for cash @ $.10 per share and (435,000) for services @ $.10 per share. - 3 - Staffing As of October 31, 2008, besides its four executive officers (only one of which works full time), the Company employed one part-time employee, who works at our Amargosa facility. We believe our relationship with our employees is good. Regulation and Licensing As a publicly held corporation, we are required to file reports with the SEC in addition to other federal and state agencies. Principal among these are the Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, and Current Reports on Form 8-K; all such reports were filed as required for the period covered by this report. Our exploration activities are subject to various laws and regulations governing prospecting, labor standards, occupational safety and health, waste disposal, protection and reclamation of the environment, protection of endangered and protected species, toxic substances and other matters. In the future, we may be subject to clean up liability under the Comprehensive Environmental Response, Compensation and Liability Act of 1980 and other federal and state rules that establish cleanup liability for the release of hazardous substances. Further, amendments to current laws and regulations governing operations and activities of companies involved in mineral exploration are actively considered from time to time and could have a material adverse impact on us. We do not believe we qualify as a solid waste generator under the Resource Conservation and Recovery Act (“RARA” formerly the Hazardous Waste Disposal Act), due to the small quantities of corrosive materials we handle. (We dispose of the corresponding small amounts of waste we currently create in our laboratory by delivery to a company permitted by the U.S. EPA and the State of Nevada to treat and dispose of hazardous wastes.) However, if we are able to begin mining operations, we may incur material costs in disposing of the waste thereby generated. The state of Nevada imposes regulations on mining companies and other producers of hazardous waste and environmental pollutants. We are advised by our environmental management consultants that our current level of operations does not invoke any state compliance issues beyond the need to submit plans of our test facility and proposed operations to the State Division of Environmental Protection for review. We do not expect to incur a material expense in complying with state requirements, unless or until we advance to the development or production stage. We have obtained the necessary permits or exemptions for exploration work performed to date, and will continue to seek such permits in the future wherever required. To date, we have not experienced any material adverse economic effects as a result of complying with applicable laws relating to the protection of the environment, but there can be no assurance that it will not suffer such adverse effects in the future. If and when we are able to commence production, such issues will become more complex and costly to deal with. Environmental and other laws and regulations change periodically. We cannot determine the impact of future changes in such laws and regulations on our operations or future financial position. We believe the Company is currently in substantial compliance with all applicable environmental laws and regulations. If we are not in compliance with any such law or regulation, we may be subject to fines, clean-up orders, restrictions on operations, or other penalties. Competition The business of mineral exploration is highly competitive and tends to be dominated by a limited number of major mining companies. Although we do not compete directly against any particular firms for sales or market share, many of the human and physical resources we may require - such as engineering and other technical professionals, skilled equipment operators, and managers, as well as extractive and metallurgical processes and equipment are also sought by companies with substantially greater financial means than we possess, which places us at a competitive disadvantage in obtaining such resources. Accordingly, we cannot be certain that we will be able to obtain the human and physical resources we may need from time to time or to obtain them at an affordable cost. - 4 - Other We have entered into a letter of intent to acquire all the assets of Seen on Screen TV (“SSTV”) solely in exchange for its stock. Antoine Jarjour, the sole owner of SSTV, will become chief executive of the company and will own approximately 2/3 thirds of its common stock. Existing FLKR stockholders will retain the remaining 1/3. SSTV is a retailer that owns and operates a small chain of stores in Washington and a wholesaler that sells products to stores using that name but owned by others. On October 6, 2008 we entered into an asset purchase agreement with Antoine Jarjour and Roula Jarjour, husband and wife, wherein we agreed to purchase certain assets from Mr. and Mrs. Jarjour in exchange for 17,000,000 post reverse split shares of common stock.On November 13, 2008, we amended our articles of incorporation and changed our name from Franklin Lake Resources Inc. to Seen on Screen TV Inc. We also amended our articles of incorporation to increase our authorized capital to 200,000,000 shares comprised of 195,000,000 shares of common and 5,000,000 shares of preferred stock, each with a par value of $0.001 per share.On November 19, 2008, we amended the foregoing agreement to revise the list of assets to be acquired by us.On January 10, 2010, we rescinded the asset purchase agreement we entered on October 6, 2008 as amended on November 19, 2008 with Antoine Jarjour and Roula Jarjour, husband and wife. Mr. and Mrs. Jarjour returned the 17,000,000 shares of common stock they received as consideration for the transaction. The transaction was rescinded as a result an inability to obtain an unqualified audit opinion after the conclusion of the transaction. We intend to review the entire relationship with Mr. and Mrs. Jajour in order to determine if there is an alternative way to proceed with a continuing business relationship with Mr. and Mrs. Jarjour. ITEM 1A.RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 1B.UNRESOLVED STAFF COMMENTS. None. ITEM 2.PROPERTIES. We hold interests in three properties, referred to as the Franklin Lake site, the Amargosa Facility (formerly known as the Farm), and the South San Francisco office. Franklin Lake Site Franklin Lake is a dry lake in Inyo County, California. The lake bed, called the “playa,” and the surrounding area is the ground on which the Company is conducting its exploration efforts. Most of the land in the area, and all of the land on which our current claims are located, is owned by the U.S. Government and managed by the Bureau of Land Management (“BLM”). In our annual report for Fiscal Year Ended October 31, 2000, we reported ownership of 408 placer claims, covering approximately 8,000 acres. The claims entitle us, subject to restrictions (including a requirement that we apply to various federal and state authorities for permission to undertake most of the specific activities that will be necessary for us to accomplish our purposes), to explore for precious metals and other minerals, and to extract them if we determine it would be feasible to do so. During the following year, we abandoned the 408 claims and, in association with seven other persons, immediately restaked substantially the area as covered by the 408 claims as 58 placer association claims. A claim is established by filing a document describing the land covered by the claim with the BLM and recording it with the county in which the land is located. Such filing and recording do not protect us against any other claim to the same land that may have been filed earlier or otherwise assure us that the claim is valid. We did not have a title search on the 408 claims and we have not had a title search on the placer association claims, nor have we obtained a legal opinion on the validity of our specific placer association claims. - 5 - The Franklin Lake property lies in the Amargosa Valley in the eastern portion of the Death Valley Quadrangle, near the border with Nevada. Access is from State Highway 127 via approximately three miles of unpaved road, and we believe the road to be adequate for the foreseeable future. The playa consists of alternating layers of sand, gravels and clays deposited by run-off from the mineralized Bare and Yucca Mountains and the Western California Furnace Creek Mountains, trapped by the natural damming effect of Eagle Mountain in the southeast. Currently, the property is dry, generally flat, and in its natural state. There has been no significant activity on the property other than test drilling and surface sampling. Power, when needed, is supplied by portable generators. There is no equipment or infrastructure on the property. Historical Drilling and Assaying Activities During the period from 1991 to 1997, several test drillings and assays conducted on the Franklin Lake sediments suggested that they contained anomalously high levels of precious metals. The tests, however, were not performed using a chain-of-custody or other method to ensure reliability. On July 9, 1998, Alfred H. Knight North America Ltd., of Spartanburg, SC, issued a Certificate of Assay showing the results of tests of ten samples, each of which showed gold of less than 1 part per million. On September 1, 1998, Sanguinetti Engineering Ltd., of Vancouver, BC, issued a Summary Report on the 1998 Auger Drilling Program at the Franklin Lake Property, Inyo County, California. In the Summary, it states (in part): “Gold and silver values have been reported in sediments of the playa and brines in underlying aquifers. Previous analytical methods which have produced significant values have been from non-certified laboratories or by using non-standard, proprietary methods or “black box” technology. To date, there has been no documented gold or silver production from the property. Assay and analytical results by standard repeatable methods have been negative or inconclusive.” The summary further states: “Naxos [FKLR’s predecessor] first acquired an interest in 1989. Prior to that time, the area had been held by different individuals and companies which reported varying amounts of gold, silver and platinum group metals in both brines and sediments. The results of their testing, with values exceeding 1 ounce per ton of both gold and silver, were most encouraging, however, analytical methods used to produce these high values were always non-standard. Between 1989 and 1998 Naxos carried out numerous exploration programs and funded considerable research in trying to determine if gold and silver were present and could be economically extracted from materials at Franklin Lake.” And, the summary concludes: “No further work or expenditures are recommended for the Franklin Lake property.” Exploration Difficulty and Change of Strategy When new management took office early in the year 2000, it was generally aware of the company’s inability to meet its current obligations and its failure to find precious metals, but it was not aware of the poor reports it had received from engineering and assay firms. Recognizing the need for immediate action on both fronts, and in an attempt to gain the maximum benefit at the lowest cost, the new management decided to: · conduct all future exploration and sampling on the site internally; · limit the use of outside laboratories; · minimize the use of outside consultants; and · make a new determination of the areas of the property to explore and the sampling to be done, - 6 - Despite concentrated effort, we have been unsuccessful in achieving satisfactory assays on the silica material from our Franklin Lake property. During the fiscal years ended October 31, 2004, and October 31, 2005, we reduced testing on the Franklin Lake silica material. In 2004, we discussed a strategic alliance agreement with MR3 Systems, Inc., a company which claimed expertise in the extraction, separation, recovery, and purification of precious and base metals from various solutions. Although it had a limited record of commercial success in the field, it had personnel with relevant training and experience and it had recently entered into a contract with an agency of the U.S. Government which, we believed, added substantially to its credibility. On November 30, 2004, we entered into a more limited metals extraction agreement under which MR3 Systems would construct a turn-key processing system in our existing facility at Amargosa Valley, Nevada. Subsequent to the end of the fiscal year, we sent a notice to MR3 that we were terminating the agreement effective immediately for its failure to meet its obligations. As of January 31, 2008, we had not received any notice from MR3 that it disagrees with any of the facts or conclusions stated in our notice. During 2005, we also began to look into the possibility of using our facility as a toll station that is doing contract processing of material for other mining and exploration companies. We have been making incremental improvements to the equipment and the facility for several years and we believe we can provide this service effectively. In 2005, we obtained one contract for this service and received $4,585 for our work, but we have not done any similar business since then (nor have we made an effort to solicit such business), and we cannot predict whether we will be able to find a market for the service and to do it profitably. The Amargosa Facility The Amargosa facility, formerly referred to as the Farm, is located in Amargosa Valley, Nevada (approximately 7.5 miles from Franklin Lake) and is owned by Father Gregory Ofiesh, former CEO and a director. The portion used by the company covers 8 acres surrounded by a cyclone fence. It contains a warehouse type building, two operations buildings (including laboratory and pilot plant equipment), a garage, an office, and two mobile homes used as living quarters for persons working at the site. Until April 1, 2002, Father Ofiesh had allowed the Company limited use, primarily for storage, without charge. In the spring of 2002, in view of the expiration of the lease of our primary laboratory and pilot plant at Death Valley Junction and the acquisition of plant equipment from Xenolix, we determined that our equipment should be combined into one facility, and further determined that the Amargosa Facility would be an excellent location. (See “Item 12 - Certain Relationships and Related Transactions” below.) We moved the equipment from the company’s previous facility at Death Valley Junction and the equipment acquired from Xenolix Technologies (located in Winslow, Arizona) to the facility and assembled it, along with the equipment already there, into a single processing facility. We believe that the plant we have assembled will allow us to process several tons of material a day. During 2006, we sold all the equipment at the facility to Father Ofiesh. This was done in consideration of his continuing to provide capital to the company, and specifically for the payment of $50,000, as the purchase price. As part of that transaction, Father Ofiesh agreed to lease the equipment back to the company for $1.00 per month, through the end of the lease on the property, March 31, 2008. Father Ofiesh has offered to extend the lease for six months upon the same terms and conditions as are in the current lease. Water Rights In Nevada, a property owner does not have an unlimited right to draw water from a well on his property. To draw water for commercial use generally requires a property owner to purchase additional rights from other property owners. Uncertain of its future needs, but wanting to protect itself and to be sure it had adequate water for whatever future operations it might have, on May19, 2006, the Company entered into contract to purchase 10 acre feet of water, that is, the right to draw 10 acre feet of water annually from a well on the Company’s property, at a price of $2,500 per acre foot, a total of $25,000.The contract provided for a down payment of $6,250 (25 percent of the total price) upon signing and payment of the balance of $18,750 on an unspecified date after January 2, 2007. - 7 - After the end of the fiscal year, the Company determined that it would not need all 10 acre feet of water for at least the first few years of its operations, and, at its request, the seller agreed to revise the purchase contract. The parties did so by an amendment dated December 27, 2006, under which the Company would purchase only 2 acre feet of water, but at a price of $3,125 per acre foot, a total purchase price of $6,250. This amount was exactly equal to the amount paid as a down payment, and so no further payment was due. At the same time, the Company was relieved of its obligation to pay $18,750 in January. A quitclaim for the water rights was recorded in the office of the Recorder of Nye County, Nevada, on January 11, 2007. As a result of this transaction, the Company had an asset, water rights, for which it had paid $6,250, without any related liability. South San Francisco Office We use space in a building owned by our President for our executive and administrative offices in South San Francisco, California, and (see “Item 12 - Certain Relationships and Related Transactions below.) ITEM 3.LEGAL PROCEEDINGS. None. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. No matters were submitted to a vote of our security holders during the most recent quarter. PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our stock is currently quoted on the Pink Sheets As of October 31, 2008, we had 20,960,325 shares of common stock outstanding. There were 857 record owners and approximately 2,650 beneficial owners of our common shares. The following tables set forth the high and low bid prices of our common stock for each of the periods indicated: Fiscal Year High Bid Low Bid Fourth Quarter: 8/1/2008 to 10/31/2008 $ $ Third Quarter: 5/1/2008 to 7/31/2008 $ $ Second Quarter: 2/1/2008 to 4/30/2008 $ $ First Quarter: 11/1/2007 to 1/31/2008 $ $ Fiscal Year High Bid Low Bid Fourth Quarter: 8/1/2007 to 10/31/2007 $ $ Third Quarter: 5/1/2007 to 7/31/2007 $ $ Second Quarter: 2/1/2007 to 4/30/2007 $ $ First Quarter: 11/1/2006 to 1/31/2007 $ $ Dividend Policy Holders of our common stock are entitled to receive such dividends as our board of directors may declare from time to time from any surplus that we may have. However, we have not paid any cash dividends since our inception, and it is highly unlikely that we will pay cash dividends on the common stock in the foreseeable future. - 8 - Recent Sales of Unregistered Securities The following securities were sold by officers of the Company without the use of an underwriter. In effecting the sales, we relied on the exemption authority provided by Section 4(2) of the Securities Act of 1933, as amended, relating to sales not involving any public offering. We believe that all such sales were made by our former president and our director, Fr. Ofiesh, in private, negotiated transactions without any advertising, public announcements or general solicitation. The purchasers of the shares represented themselves in writing to be, and the company believes them to be, members of one or more of the following classes: a. Officers, directors, promoters or control persons of the issuer; b. Individuals or entities who are accredited investors, as defined in Rule 501 of Regulation D under the Securities Act; or c. Individuals who: i. Are knowledgeable and sophisticated in investment matters; ii. Are able to assess the risks of an investment such as in our securities; iii. Are financially able to bear the risk of a loss of their entire investment; and iv. Have access to pertinent information regarding the issuer and its operations. The shares are subject to the resale provisions of Rule 144 and may not be sold or transferred without registration except in accordance with Rule 144. Certificates representing the securities bear a legend to that effect. The shares were offered and sold by our former CEO and a director, Fr. Gregory Ofiesh, who in doing so relied on exemptions from the broker-dealer registration requirements of the Exchange Act provided under Rule 3a4-1. Father Ofiesh: a. Is not subject to a section 3(a)(39) disqualification; b. Is not compensated directly or indirectly on the basis of transactions; and c. Is not an associated person of any broker or dealer. In each instance, Fr. Ofiesh’s handling of the stock transactions was strictly incidental to his primary duties as former CEO and a director, and has not involved participation in more than a single offering in any 12-month period. Number of Date Class Amount Price Purchasers April 2008 Common, $0.001 par value 1 April 2008 Common, $0.001 par value 1 (1) Issued for services (2) Pursuant to exercise of a warrant ITEM 6.SELECTED FINANCIAL DATA. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. - 9 - ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. The following discussion and analysis should be read in conjunction with our audited financial statements for the fiscal year ended October 31, 2008. Introduction The Company is an exploratory stage mining company, that is, we have claims on land owned by the United States Government, but we have not proven that they contain precious metals having commercial value. Both internally and using independent laboratories, we have conducted numerous tests on the silica which has been the raw material on which our efforts have focused, but we have not been able to devise a process that will achieve our objectives. In our Report for the fiscal year ended October 31, 2005, we stated: “In our Report for fiscal year ended October 31, 2004, we said that if we were not successful by the end of the fiscal year ending October 31, 2005, it is likely that we would abandon our efforts with respect to this property. Whether we would do that or not, we may explore other alternatives, including filing claims on other property, entering into contracts with other businesses whose resources may be helpful to us, or using the Amargosa facility to do processing for third parties. Regardless which situation develops, as stated elsewhere in this Report, there can be no assurance that we will be successful and that we will be able to continue in business.” [quotation marks added above to define the quote from 2005 following paragraph added in 2006] We were not successful by the end of the fiscal year ended October 31, 2005, nor have we been since then, nor have we pursued seriously any of the other options just described. In general, those alternatives seemed too expensive in view of our limited financial resources and/or too difficult in view or our limited personnel. Instead, we decided to continue our existing efforts. In this regard, although we have not yet been successful nor do we have any assurance that we ever will be, we were encouraged by informal comments to our officers and directors by Richard Kunter (a director and vice president - research and development). We have recently sent samples, larger than we have previously sent, to three independent laboratories for analysis. The results of these tests will probably play a major role in determining our future plans. Results of Operations for Fiscal Year Ended October 31, 2008 With respect to the Company’s short term liquidity, our “Current Ratio” (current assets divided by current liabilities) as of October 31, 2008 was .40, compared with 1.4 as of October 31, 2007. The current ratio is a commonly used measure of a company’s liquidity. Our management believes, however, that with a company still in the exploratory stage, the ratio may not be as significant as with an ongoing business either in comparing the Company with others in the industry or comparing one period with another. In analyzing our liquidity, we look at actual dollars; we compare our cash on hand and other short-term assets with our bills payable and other short-term obligations. Since our only source of funds has been from the periodic sale of securities, when we determine that our short-term assets will not meet our current and anticipated obligations for a sufficient period of time, we must attempt to raise additional capital. If we are not able to raise adequate capital and to do so in a timely manner, we may not be able to continue in business. In terms of our long-term liquidity, we expect to continue to depend almost exclusively on equity financing until such time, if ever, as we are able to produce and sell precious metals in a quantity that will provide the needed funds. At October 31, 2008, we had working capital in the amount of $(100,826), compared with $(206,775) at October 31, 2007. During fiscal year 2008, the Company incurred mineral exploration costs of $132,737 (including depreciation and amortization of $2,604) on our Franklin Lake properties. During fiscal year 2007, we incurred such costs of $104,364 (including depreciation and amortization of $235). We cannot predict our exploration costs over the next twelve months, because of the uncertainty over our future activities. - 10 - During neither the fiscal year ended October 31, 2008, nor the prior year, did the Company have any revenue from operations. In 2005, it had revenue from operations of $4,585, all from operating the Amargosa facility as a toll station, processing material for other parties (See Plan of Operation for Fiscal Years 2006 - 2007.) This was the first year since the company’s inception that it had any revenue from operations. The operating loss for fiscal year 2008 was $206,341 or $0.03 per share, compared to an operating loss of $351,043, or $0.05 per share, for the year 2007. The weighted average number of shares in the per-share calculations was 828,664 in fiscal year 2008, and 7,177,231 for 2007. As of October 31, 2008, the Company’s cash balance was $41,114, compared to $33,688 on October 31, 2007. To date, largely because we have engaged only in exploration and not in production, we have not suffered any losses or incurred any liabilities related to environmental issues. If and when we are able to begin production, which is highly uncertain, we will make an evaluation to determine whether cash reserves should be established or other steps taken to minimize possible adverse consequences due to environmental matters. Such evaluation will consider, among other factors, the land or other sources from which the raw materials are taken and the land upon which the processing is done, the nature of any chemicals used in the processing, and the nature, extent, and means of disposition of the residue from the processing. Since our inception, we have funded our activities by issuing stock. Although we will continue periodically to seek external sources of funds, there can be no assurance that we will be able to raise sufficient capital to fund our operations. In the past two years, the company has raised a little over $292,558 through the issuance of new shares; 100 percent of that amount came directly from Father Ofiesh (see Finances, above). If we do raise equity capital, depending on the number of shares issued and the issue price of the shares, current shareholders’ interests may be diluted. The Company’s consolidated financial statements were prepared on a going concern basis, which assumes that the Company will be able to realize assets and discharge liabilities in the normal course of business. The ability to continue as a going concern is dependent on the Company’s ability to generate profitable operations in the future, to maintain adequate financing, and to achieve a positive cash flow. There is no assurance it will be able to meet any or all of such goals. Plan of Operation for Fiscal Year 2008-2009 During the fiscal year ended October 31, 2008, the Company substantially completed its Amargosa facility and it is now ready to operate as a pilot plant to process material from the playa. It should also, possibly with minor modifications, be able to process other material for third parties. As last year, we are continuing to search for another party or parties which will have financial resources or other assets, technology, and personnel complementary to ours, with which we can joint venture in order to increase our chances of being able to find and extract precious metals from the playa. During 2008, we were not successful in this effort and, because of financial, technical, and other difficulties, and there is no assurance that we will be successful in 2009. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISKS. We are a smaller reporting company as defined in Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. - 11 - ITEM 8.FINANCIAL STATEMENTS. SEEN ON SCREEN TV, INC. (Formerly Franklin Lake Resources, Inc.) (An Exploration Stage Company) October 31, 2008 INDEX Report of Independent Auditors F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Statement of Stockholders’ Equity (Deficit) F-5 – F-7 Notes to the Financial Statements F-8 – F-13 - 12 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Seen on Screen TV, Inc. (formerly Franklin Lake Resources, Inc. (An Exploration Stage Company) We have audited the accompanying balance sheets of Seen on Screen TV, Inc. (formerly Franklin Lake Resources, Inc.) (An Exploration Stage Company) as of October 31, 2008 and 2007, and the related statements of operations, stockholders’ equity, and cash flows for each of the years in the two-year period ended October 31, 2008.Seen on Screen’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits.The financial statements of the Company for the period from the date of inception on May 23, 1986 to October 31, 2008 were unaudited. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Seen on Screen TV, Inc. as of October 31, 2008 and 2007, and the results of its operations and its cash flows for each of the years in the two-year period ended October 31, 2008 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 10 to the financial statements, the Company has incurred losses since inception and has not yet been successful in establishing profitable operations, raising substantial doubt about its ability to continue as a going concern.Management’s plans in regards to these matters are also described in Note 10.The financial statements do not include any adjustments that might result from the outcome of these uncertainties. MADSEN & ASSOCIATES CPA’S, INC. Madsen & Associates CPA’s, Inc. Salt Lake City, Utah August 30, 2011 F-1 - 13 - SEEN ON SCREEN TV INC. (formerly, FRANKLIN LAKE RESOURCES, INC.) (An Exploration Stage Company) BALANCE SHEETS (Expressed in U.S. dollars) October 31, October 31, ASSETS Current Assets: Cash $ $ Total Current Assets Fixed Assets: Office furniture & equipment - Plant equipment Accumulated depreciation ) ) Total Fixed Assets Other Assets: Reclamation bond- net of estimated reclamation costs - Water Rights Total Other Assets Total Assets $ $ LIABILITIES & SHAREHOLDERS’ DEFICIT Current Liabilities: Accounts payable and accrued liabilities $ $ Deferred Gain on Sale of Equipment - Advances from Stockholders’ Total Current Liabilities Total Liabilities Stockholders’ Equity: Preferred Stock, $.001 par value; authorized 5,000,000 shares; no preferred shares outstanding - - Common Stock, $.001 par value; authorized 195,000,000 shares; 7,213,898 issued and outstanding at October 31, 2007; 8,384,130 issued and outstanding at October 31, 2008 Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these financial statements F-2 - 14 - SEEN ON SCREEN TV INC. (formerly, FRANKLIN LAKE RESOURCES, INC.) (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Expressed in U.S. dollars) (Unaudited) Cumulative From Date of Inception on Year Ended May 23, 1986 October 31, to October 31, Revenues Mineral processing fees $
